Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 was filed after the mailing date of the Notice of Allowance on 10/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of claims 1, 16, and 32-37 is the inclusion of the limitation, " the binary code cover comprises a length = 11 symbol sequence of [1 1 1 1-1-1 1 11-1 1]; and the PSS comprises a dual-layer PSS mapped to one of localized or distributed resource elements within a physical resource block" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 16, and 32-37.

R1-155960 listed in the IDS filed on 1/11/2022 discloses “PSS signal consists of two Zadoff-Chu (ZC) sequence) PSS1 and PSS2 and SSS signal also consists of two sequences SSS1 and SSS2” (page 2) and “both PSS and SSS are mapped to subframe 4 and subframe 5 within each occupied frame” (page 3).
R1-155852 listed in the IDS filed on 1/11/2022 discloses “The M-PSS equence is generated and differentially encoded before passing through an FFT, subcarrier mapping and IFFT operation. The PSS occupies 12 subcarriers ... The M-SSS is composed of a length 61 Zadoff-Chu (ZC) sequence padded with 11 zeros to occupy 72 resource” (page 1). 
Blankenship et al. (WO 2013/022512) listed in the IDS filed on 1/11/2022 discloses “The sequence of length N used for default PSS is generated from a frequency domain Zadoff-Chu sequence” 

Each of prior arts above and of the record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-15, and 17-31 depending on claims 1 and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466